19-11845-shl       Doc 101     Filed 05/29/20 Entered 05/29/20 16:59:20       Main Document
                                            Pg 1 of 5



Duane Morris LLP
Frederick D. Hyman (NY 2553832)
1540 Broadway
New York, New York 10036
Telephone: (212) 692-1000
RHyman@duanemorris.com

-and-

Jarret P. Hitchings (admitted pro hac vice)
222 Delaware Avenue, Ste. 1600
Wilmington, Delaware 19801
Telephone: (302) 657-4952
JPHitchings@duanemorris.com

Attorneys for William Callewaert and Malcolm Cohen
in their capacity as Joint Administrators and Foreign Representatives
for the Debtor BSG Resources Limited (in administration)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

 In re:                                                  Chapter 15

 BSG RESOURCES LIMITED (in administration),              Case No. 19-11845 (SHL)

            Debtor in a Foreign Proceeding.


MOTION OF THE JOINT ADMINISTRATORS FOR LEAVE TO FILE UNDER SEAL
CERTAIN EXHIBITS TO THEIR REPLY IN SUPPORT OF THEIR MOTION FOR AN
      ORDER (I) AFFIRMING CONFIDENTIALITY DESIGNATIONS AND
     (II) MODIFYING THE COURT’S CONFIDENTIALITY STIPULATION

          William Callewaert and Malcolm Cohen (together, the “Joint Administrators”), in their

capacity as Joint Administrators and Foreign Representatives for the debtor BSG Resources

Limited (in administration) (the “Debtor” or “BSGR”), by and through their undersigned counsel,

hereby respectfully submits this motion (this “Motion to Seal”) in accordance with the

Confidentiality Stipulation and Protective Order [Docket No. 39] (the “Protective Order”),

requiring the filing under seal of certain exhibits (the “Confidential Exhibits”) submitted in

connection with the Joint Administrators’ Reply in Support of Their Motion for an Order (I)


DM3\6822985.2
19-11845-shl      Doc 101     Filed 05/29/20 Entered 05/29/20 16:59:20             Main Document
                                           Pg 2 of 5



Affirming Confidentiality Designations and (II) Modifying the Court’s Confidentiality Stipulation

[Docket No. 100] (the “Reply”). The Joint Administrators respectfully seek entry of an order

substantially in the form attached hereto as Exhibit A (the “Proposed Order”). In further support

of this Motion to Seal, the Joint Administrators incorporate the facts and argument set forth in the

Confidentially Motion (defined below) and the Reply, and in addition respectfully state as follows:

                                     Jurisdiction and Venue

                The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Protective Order.

                Venue is proper under 28 U.S.C. §§ 1408 and 1409.

                The statutory bases for the relief requested herein are sections 105(a) and 107(b) of

title 11 of the United States Code (the “Bankruptcy Code”), Rule 9018 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rules 9018-1 and 9077-1(b) of the Local

Bankruptcy Rules for the Southern District of New York (the “Local Bankruptcy Rules”).

                                           Background

                To facilitate the provision of confidential materials between the Joint

Administrators and Vale, S.A. (“Vale”), the parties entered into the Protective Order, which was

so-ordered by the Court on August 6, 2019. See Docket No. 39.

                The Protective Order sets forth the procedures for designating discovery material

as either “CONFIDENTIAL” or “OUTSIDE COUNSEL EYES ONLY” and provides the terms

for the use of such materials. Moreover, the Protective Order governs the use of

“CONFIDENTIAL” and “OUTSIDE COUNSEL EYES ONLY” materials in pleadings or other

papers filed with the Court. Specifically, the Protective Order requires that all portions of




                                                  2
DM3\6822985.2
19-11845-shl           Doc 101        Filed 05/29/20 Entered 05/29/20 16:59:20                       Main Document
                                                   Pg 3 of 5



pleadings, motions or other papers filed with the Court that disclose “CONFIDENTIAL” or

“OUTSIDE COUNSEL EYES ONLY” materials be filed under seal. See Protective Order at ⁋ 20.

                    The Joint Administrators have designated as “CONFIDENTIAL” documents

produced in discovery. Vale has challenged that designation as to certain documents (described in

the Confidentiality Motion as the “Confidential Documents”). In accordance with the Protective

Order, on May 15, 2020, the Joint Administrators filed a Motion for an Order (I) Affirming

Confidentiality Designations and (II) Modifying the Court’s Confidentiality Stipulation [Docket

No. 94] (the “Confidentiality Motion”). Following Vale’s objection, the Joint Administrators filed

the Reply in support of the Confidentiality Motion.

                    Two of the exhibits attached to the Reply – Exhibits B and C (together the

“Confidential Exhibits”) – are documents produced by the Joint Administrators to Vale in

discovery which the Joint Administrators have designated as “CONFIDENTIAL” pursuant to the

Protective Order.1 Because these document are designated “CONFIDENTIAL”), they must be

filed under seal in accordance with the Protective Order. See Protective Order ⁋ 20.

                                                  Relief Requested

                    By this Motion to Seal, the Joint Administrators seeks entry of the Proposed Order,

pursuant to sections 105(a) and 107(b) of the Bankruptcy Code and Rules 9018 and 9037 of the

Bankruptcy Rules, granting permission to file the Confidential Exhibits under seal with the Clerk

of this Court by submitting an electronic copy of the unredacted Confidential Exhibits by email to

the Clerk’s Office in PDF file format in accordance with the United States Bankruptcy Court for

the Southern District of New York’s Interim Under Seal Filing Procedures Created by COVID-

19. The Confidential Exhibits may not be unsealed until and unless permitted by further order of


1
    The Confidential Exhibits are not the subject of Vale’s confidentiality designation challenge.


                                                            3
DM3\6822985.2
19-11845-shl       Doc 101     Filed 05/29/20 Entered 05/29/20 16:59:20            Main Document
                                            Pg 4 of 5



the Court, or as otherwise specified by the Chambers of the Honorable Sean H. Lane, United States

Bankruptcy Judge.

                                          Basis for Relief

                 The Confidential Exhibits include [brief description] which are referenced in the

Reply and support the relief requested in the Confidentiality Motion. Each of the Confidential

Exhibits has been designated by the Joint Administrators under the Protective Order as

“CONFIDENTIAL.” In order to consider the relief requested in the Confidentiality Motion and

the arguments set forth in the Reply, the Court will require an opportunity to review these

supporting documents. Unless or until the Court rules that the Confidential Exhibits should not be

considered or treated as “CONFIDENTIAL,” the Protective Order requires that the Joint

Administrators file the Appendix under seal.

                 Filing the Confidential Exhibits under seal will not prejudice Vale, the only party

to have lodged an objection to the Confidentiality Motion. Vale is already in possession of copies

of the Confidential Exhibits, subject to the terms of the Protective Order. Indeed, Vale has

acknowledged that, at least until the Court rules on the Confidentiality Motion, the Protective

Order requires that the documents designated as “CONFIDENTIAL” must be sealed if submitted

to the Court. See Motion of Vale S.A. for Leave to File Under Seal Certain Exhibits to the Letter

of Jeffrey A. Rosenthal [Docket No. 91] at 3.

          WHEREFORE, the Joint Administrators respectfully request that the Court authorize the

Joint Administrators to file the Confidential Exhibits under seal, together with such other relief as

the Court deems just and proper.




                                                  4
DM3\6822985.2
19-11845-shl    Doc 101   Filed 05/29/20 Entered 05/29/20 16:59:20     Main Document
                                       Pg 5 of 5



Dated: May 29, 2020                          DUANE MORRIS LLP
       New York, NY
                                             /s/ Frederick D. Hyman
                                             Frederick D. Hyman (NY 2553832)
                                             1540 Broadway
                                             New York, New York 10036
                                             Telephone: (212) 692-1000
                                             RHyman@duanemorris.com

                                             -and-

                                             Jarret P. Hitchings (DE 5564)
                                             222 Delaware Avenue, Ste. 1600
                                             Wilmington, Delaware 19801
                                             Telephone: (302) 657-4952
                                             JPHitchings@duanemorris.com

                                             Attorneys for William Callewaert and
                                             Malcolm Cohen in their capacity as Joint
                                             Administrators and Foreign Representatives
                                             for the Debtor BSG Resources Limited (in
                                             administration




                                         5
DM3\6822985.2
